 In the Matter of DORN's HousE OF MIRACLES, INC.," EMPLOYERandBROADCAST, TELEVISION RECORDING ENGINEERS, LOCAL UNION 45,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L.,PETITIONERCase No. RI-RC-1253-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before James W. Cherry, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates five stores and a warehouse in and aroundLos Angeles, California.This case involves only the employees atthe warehouse.The Employer sells at retail televisionsets,radios,stoves, refrigerators, and other household appliances.During theyear 1949, the Employer's total purchases of merchandise amountedto more than $2,000,000.Of this amount, $192,000 represents the value of materials shippeddirectly to the Employer from out-of-State sources, and $1,707,000represents the valueofmaterialsshipped from points outside theState to local distributors and resold by them to the Employer.Dur-ing the sameperiod, the Employer sold about $3,000,000 worth ofmerchandise, all within the State.During the first quarter of 1950the Employer's total purchases of merchandise amounted to $421,000.Of this amount, $17,000 represented the value of materials shippedto the Employer directly from out-of-State sources, and $353,000represented the valueof materialsshipped from points outside theState to local distributors and resold by them to the Employer.Dur-ing the first quarter of 1950, the Employer's total sales approximated$700,000, all of which were made locally.On these facts, we find that the Employer is engaged in commercewithin the meaning of the Act. The Intervenor,2 however, contends'The Employer's namehas been amended to conform with the evidence in the record.2New Furniture and Appliance Drivers, Warehousemen & Helpers Local 196,Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,A. F. of L.91 NLRB No. 82.632 DORM'SHOUSEOF MIRACLES INC.633that in the exercise of its discretion, the Board should not assertjurisdiction over the Employer's operations.The Petitioner and theEmployer, on the other hand, urge the assertion of jurisdiction. Inthe past, the Board has in some cases refused to assert jurisdictionover certain retail enterprises where the sole basis for doing so wouldbe inflow.After full reexamination and consideration, we have con-cluded that a labor dispute at an establishment having an indirectinflow of as much as $1,000,000 annually would tend to have such asubstantial effect upon interstate commerce as to warrant our asser-tion of jurisdiction on that basis alone in order to effectuate the poli-cies of the Act.Hereafter, in the interest of certainty, regardless ofthe nature of the enterprise, where the indirect inflow totals at least$1,000,000 annually, we shall treat that factor alone as a sufficientbasis for asserting jurisdiction.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of all employees at theEmployer's warehouse engaged in installation and service work inconnection with television receivers, radio, receivers, record players,and associated apparatus and antennae, including the warehouse jani-tor and cabinet finisher; but excluding office and clerical employees,professional employees, guards, and supervisors.The warehouse contains a stockroom, a service shop, and an office.Except for the specifically excluded categories, the proposed unit em-braces all the employees at the warehouse.The Employer objectsonly to the inclusion in the proposed unit of the warehouse janitorand the cabinet finisher.The Intervenor has no objection to the in-clusion of these two employees.Thecabinet finisherrefinishes damaged television and radio cabi-nets.Thewarehouse janitormoves television receivers from the ware-house and helps the installation men to load them on trucks.He alsounloads new merchandise from trucks, moves it into the warehouseand unpacks it, and moves merchandise from the stockroom in thewarehouse to the service department. In addition, he spends abouthalf his time in sweeping the warehouse and cleaning the office andrest rooms.All the employees sought by the Petitioner, includingthe warehouse janitor and the cabinet finisher, are under the super-vision of the service manager.In addition to the warehouse janitor and cabinet finisher, the pro-posed unit includes the following : 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe henchmen, who repair television receivers in the service shopin the warehouse, and who are required to have some experience andtraining in electronics; the outside servicemen who repair televisionreceivers in the customer's home; the antenna installers who installantennae for television receivers at the customer's home; the installa-tion helpers, who assist in the installation of television receivers andantennae; the driver and installation man, who is employed primarilyto drive a truck which delivers television receivers to the Employer'sretail stores, but who also assists occasionally in installation of suchreceivers in customers' homes; the stock clerk, who works in a roomadjacent to the service department; the head technician, who assistsin the repair of television receivers and radios.We find that the interests and duties of the cabinet finisher 'andwarehouse janitor are sufficiently allied with those of the other em-ployees in the proposed unit to warrant their inclusion.3For thisreason and because no other union is seeking to represent them in adifferent unit, we shall include them in the unit.We find, therefore,that the unit sought by the Petitioner, as defined above, is appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.4[Text of Direction of Election omitted from publication in thisvolume.]8SeeJordan Marsh Company,78 NLRB 1031, where theBoard found appropriate a unitof warehouse and service employees.'SeeGeneral Electric Supply Corporation,83 NLRB 1135.